Exhibit 10.9

KRAFT FOODS INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

FOR KRAFT FOODS COMMON STOCK

KRAFT FOODS INC., a Virginia corporation (the “Company”), hereby grants to the
employee (the “Employee”) named in the Award Statement (the “Award Statement”)
attached hereto, as of the date set forth in the Award Statement (the “Award
Date”) pursuant to the provisions of the Kraft Foods Inc. Amended and Restated
2005 Performance Incentive Plan (the “Plan”), a Restricted Stock Award (the
“Award”) with respect to the number of shares (the “Restricted Shares”) of the
Common Stock of the Company (“Common Stock”) upon and subject to the
restrictions, terms and conditions set forth below, in the Award Statement and
in the Plan. Capitalized terms not defined in this Restricted Stock Agreement
(the “Agreement”) shall have the meanings specified in the Plan.

1. Restrictions. Subject to paragraph 2 below, the restrictions on the
Restricted Shares shall lapse and the Restricted Shares shall vest on the date
set forth in the Restricted Stock Award section of the Award Statement (the
“Vesting Date”), provided that the Employee remains an employee of the Kraft
Foods Group (as defined below in paragraph 13) during the entire period (the
“Restriction Period”) commencing on the Award Date set forth in the Award
Statement and ending on the Vesting Date.

2. Termination of Employment During Restriction Period. In the event of the
termination of the Employee’s employment with the Kraft Foods Group prior to the
Vesting Date other than by death, Disability, or Normal Retirement (as defined
below in paragraph 13) or unless it is otherwise determined by (or pursuant to
authority granted by) the Committee administering the Plan (the “Committee”),
the Restricted Shares shall not vest and the Employee shall forfeit all rights
to the Restricted Shares. Any Restricted Shares that are forfeited shall be
transferred directly to the Company. If death, Disability, or Normal Retirement
of the Employee occurs prior to the Vesting Date, the restrictions on the
Restricted Shares shall immediately lapse and the Restricted Shares shall become
fully vested on such date of death, Disability, or Normal Retirement.

3. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the right to vote the Restricted Shares and to receive any dividends and
other distributions with respect to the Restricted Shares, as paid, less
applicable withholding taxes (it being understood that such dividends will
generally be taxable as ordinary compensation income during such Restriction
Period) unless and until such Restricted Shares are forfeited pursuant to
paragraph 2 hereof.

4. Custody and Delivery of Certificates Representing Shares. The shares of
Common Stock subject to the Award may be held by a custodian in book entry form
with the restrictions on such shares duly noted or, alternatively, the Company
may hold the certificate or certificates representing such shares, in either
case until the Award shall have vested, in whole or in part, pursuant to
paragraphs 1 and 2 hereof. As soon as practicable after the Restricted Shares
shall have vested pursuant to paragraphs 1 and 2 hereof, subject to paragraph 7
hereof, the restrictions shall be removed from those of such shares that are
held in book entry form, and the Company shall deliver to the Employee any
certificate or certificates representing those of such shares that are held by
the Company and destroy or return to the Employee the stock power or powers
relating to such shares. If such stock power or powers also relate to unvested
shares, the Company may require, as a condition precedent to the delivery of any
certificate pursuant to this paragraph 4, the execution and delivery to the
Company of one or more irrevocable stock powers relating to such unvested
shares.

 

1



--------------------------------------------------------------------------------

5. Transfer Restrictions. This Award and the Restricted Shares (until they
become unrestricted pursuant to the terms hereof) are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Restricted Shares shall be forfeited.

6. Withholding Taxes. The Company is authorized to satisfy the withholding taxes
arising from the granting, vesting or payment of this Award, as the case may be,
by deducting the number of Restricted Shares having an aggregate value equal to
the amount of withholding taxes due from the total number of Restricted Shares
awarded, vested, paid or otherwise becoming subject to current taxation.
Further, the Company is authorized to satisfy the withholding taxes arising from
the granting or vesting of this Award, as the case may be, by, as agent for the
Employee, withholding the number of Restricted Shares having an aggregate value
in the amount of withholding taxes due, and instructing the Restricted Stock
Award administrator to sell such Restricted Shares on the open market as soon as
practicable, and remitting the proceeds to the appropriate governmental
authorities, except to the extent that such a sale would violate any Federal
Securities law or other applicable law. The Company is also authorized to
satisfy the withholding taxes arising from the granting or vesting of this
Award, or hypothetical withholding tax amounts if the Employee is covered under
a Company tax equalization policy, as the case may be, by the remittance of the
required amounts from any proceeds realized upon the open-market sale of vested
Common Stock by the Employee. Furthermore, the Company is authorized to satisfy
the withholding taxes arising from the granting or vesting of this Award, as the
case may be, through any other method established by the Company. Restricted
Shares deducted from this Award in satisfaction of withholding tax requirements
shall be valued at the Fair Market Value of the Common Stock received in payment
of vested Restricted Shares on the date as of which the amount giving rise to
the withholding requirement first became includible in the gross income of the
Employee under applicable tax laws. If the Employee is covered by a Company tax
equalization policy, the Employee also agrees to pay to the Company any
additional tax obligation calculated and paid in accordance with such tax
equalization policy. If the Employee becomes subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, the Employee acknowledges that the Company and/or the Employee’s employer
(or former employer, as applicable) may be required to withhold or account for
(including report) taxes in more than one jurisdiction. To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, in accordance with Section 13(d) of the Plan.

 

2



--------------------------------------------------------------------------------

7. Death of Employee. If any of the Restricted Shares shall vest upon the death
of the Employee, they shall be registered in the name of the estate of the
Employee.

8. Original Issue or Transfer Taxes. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in paragraph 6.

9. Successors. Whenever the word “Employee” is used herein under circumstances
such that the provision should logically be construed to apply to the executors,
the administrators, or the person or persons to whom the Restricted Shares may
be transferred pursuant to this Agreement, it shall be deemed to include such
person or persons. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights hereunder in accordance with this Agreement, the Award
Statement or the Plan.

10. Award Confers No Rights to Continued Employment - Nature of the Grant.
Nothing contained in the Plan or this Agreement shall give the Employee the
right to be retained in the employment of any member of the Kraft Foods Group or
affect the right of any such employer to terminate the Employee. The adoption
and maintenance of the Plan shall not constitute an inducement to, or condition
of, the employment of the Employee. Further, the Employee acknowledges and
agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of Restricted Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past;

(c) all decisions with respect to future Awards, if any, will be at the sole
discretion of the Board of Directors of the Company or the Committee;

(d) the Employee is voluntarily participating in the Plan;

(e) the Restricted Shares are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to any member of the
Kraft Foods Group, and which are outside the scope of the Employee’s employment
contract, if any;

(f) the Restricted Shares are not intended to replace any pension rights or
compensation;

(g) the Restricted Shares are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for any member of the Kraft Foods Group;

 

3



--------------------------------------------------------------------------------

(h) the Restricted Shares grant and the Employee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with any
member of the Kraft Foods Group;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) if the Employee’s Restricted Shares vest and the Employee obtains shares of
Common Stock, the value of those shares of Common Stock acquired upon vesting
may increase or decrease in value;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Shares resulting from the termination of the
Employee’s employment by the Company or the employer, and in consideration of
the award of the Restricted Shares to which the Employee is otherwise not
entitled, the Employee irrevocably agrees never to institute any claim against
the Company or the employer, waives his or her ability, if any, to bring any
such claim, and releases the Company and the employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employees’ acquisition or sale of the underlying shares of Common
Stock;

(m) the Employee is hereby advised to consult with the Employee’s own personal
tax, legal and financial advisors regarding the Employee’s participation in the
Plan before taking any action related to the Plan; and

(n) the Restricted Shares and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

11. Interpretation. The terms and provisions of the Plan (a copy of which will
be furnished to the Employee upon written request to the Office of the Corporate
Secretary, Kraft Foods Inc., Three Lakes Drive, Northfield, Illinois 60093) are
incorporated herein by reference. To the extent any provision of this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The Committee shall have the right to resolve all questions which
may arise in connection with the Award or this Agreement. Any interpretation,
determination or other action made or taken by the Committee regarding the Plan
or this Agreement shall be final, binding and conclusive.

12. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.

 

4



--------------------------------------------------------------------------------

13. Miscellaneous Definitions. For purposes of this Agreement, (a) the term
“Disability” means permanent and total disability as determined under procedures
established by the Company for purposes of the Plan, and (b) the term “Normal
Retirement” means retirement from active employment under a pension plan of the
Kraft Foods Group or under an employment contract with any member of the Kraft
Foods Group, on or after the date specified as the normal retirement age in the
pension plan or employment contract, if any, under which the Employee is at that
time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). In any case in which (i) the meaning of “Normal Retirement” is
uncertain under the definition contained in the prior sentence or (ii) a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” an Employee’s termination of employment shall be treated as
a “Normal Retirement” under such circumstances as the Committee, in its sole
discretion, deems equivalent to retirement. “Kraft Foods Group” means Kraft
Foods Inc. and each of its subsidiaries and affiliates. For purposes of this
Agreement, (x) a “subsidiary” includes only any company in which the applicable
entity, directly or indirectly, has a beneficial ownership interest of greater
than 50 percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the applicable entity
of greater than 50 percent or (B) is under common control with the applicable
entity through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the applicable entity and
the affiliate.

14. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Board of Directors of the Company or the Committee
shall make adjustments to the number and kind of shares of stock subject to this
Award, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of restricted or unrestricted shares, and to determine whether continued
employment with any entity resulting from such a transaction will or will not be
treated as continued employment by the Kraft Foods Group, in each case subject
to any Board or Committee action specifically addressing any such adjustments,
cash payments, or continued employment treatment.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or to request the Employee’s consent to participate in the Plan
by electronic means. The Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

16. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are deemed to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nonetheless be binding and
enforceable.

17. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

 

5



--------------------------------------------------------------------------------

18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan and on the
Restricted Shares to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
                    .

 

KRAFT FOODS INC.

By:

 

 

  Carol J. Ward   Vice President and Corporate Secretary

 

6